Citation Nr: 1219940	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1943 to May 1946 and died in November 2008.

The appellant, who is the Veteran's widow, appealed a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2011, the Board remanded the appellant's case to the RO for further evidentiary development.


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died in November 2008 at the age of 84, due to colon cancer, and other significant conditions contributing to his death but not resulting in the underlying cause were hypertension, arteriosclerotic heart disease, and congestive heart failure.  No other significant conditions contributing to death but not related to the cause were noted.  

2.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling.

3.  Colon cancer, hypertension, arteriosclerotic heart disease, and congestive heart failure were not present in service, manifested within one year after discharge, or etiologically related to service; and the preponderance of the evidence is against a finding that the veteran's service-connected disabilities caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In a January 2009 and May 2011 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and 

information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Id.  

The May 2011 letter provided notice consistent with the United States Court of Appeals for Veterans Claims (Court's) holding in Hupp.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in May 2011, the Board remanded the appellant's case to the RO for further development, which included sending the appellant an appropriate notice letter, requesting that she identify the nursing home and hospice facilities that treated the Veteran from August to November 2008 and obtaining records of that treatment, and obtaining a VA medical opinion regarding the cause of the Veteran's death. There has been substantial compliance with this remand, as the appellant was sent an appropriate letter in May 2011 but did not respond to the request to identify private hospice and nursing home providers and a medical opinion was obtained from a VA psychologist in July 2011.  In November 2011, a VA physician provided another medical opinion.  The Veteran's VA treatment records, dated through August 2008, were also obtained.

The Board finds that the July and November 2011 VA medical opinions are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The appellant seeks service connection for the cause of the Veteran's death.  In written statements in support of her claim, including in January 2010, the appellant asserts that the Veteran's PTSD took a toll on his total health and well being.  She contends that stress "kills" and "breaks down [one's] immune system that make[s] [one] vulnerable to illness and impedes recovery".  Thus, she asserts that the Veteran's death was caused by his service-connected PTSD that was a cause of his hypertension and heart problems and caused or contributed to the colon cancer from which he died. 

According to the evidence of record, the Veteran died in November 2008 at the age of 84.  A November 2008 death certificate indicates that the immediate and only cause of the Veteran's death was colon cancer.  Other significant conditions contributing to death but not resulting in the underlying cause were hypertension, arteriosclerotic heart disease, and congestive heart failure.  During the Veteran's lifetime, he was service-connected for PTSD, evaluated as 50 percent disabling.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, colon cancer, hypertension, arteriosclerotic heart disease, or congestive heart failure.  When examined for discharge in May 1946, the Veteran's endocrine and cardiovascular systems and viscera were normal.

Post service, VA medical records, dated from October 1998 to October 2008, indicate that the Veteran had a history of status post low anterior resection for polyposis in 1995, according to a May 1999 clinical entry.  Results of a September 1997 colonoscopy showed no abnormal findings, as also noted in the May 1999 record.  In March 1999, his hypertension was described as stable.  In May 2000 the Veteran had no current complaints and was scheduled for another follow-up colonoscopy.  The records show he was also treated for lower extremity peripheral vascular disease and PTSD.

A medical evaluation report was completed by a VA physician's assistant in July 2007 regarding whether the Veteran was housebound or in need of regular aid and attendance.  It was noted that the Veteran had PTSD, diabetic neuropathies, occlusion and stenosis of the carotid artery, renal insufficiency, diabetes mellitus, type II, prostatitis, depression, glaucoma, hypertension, cataracts, and peripheral vascular disease.  Further, it was also noted that the Veteran had severe PTSD with multiple medical problems, including advanced age at 83 with episodes of depression.

April 2008 VA medical records indicate that the Veteran was hospitalized from the surgical clinic with a past medical history significant for low anterior resection for recurrent colonic polyp as being found to be orthostatic with low hemoglobin.  He was transferred for an urgent colonoscopy for treatment of anemia and supportive care.  He was previously treated for pneumonia.  He had decreased appetite and fluid consumption.  He was dizzy and presented with an accelerated hypertension with tachycardia.  Discharge diagnoses included non-ST elevation myocardial infarction, coronary artery disease, congestive heart failure, chronic renal failure, gastrointestinal bleed, anemia due to gastrointestinal bleed, depression/PTSD, hyperlipidemia, diabetes mellitus, and peripheral vascular disease.

In June 2008, the Veteran was hospitalized by VA again with worsening exertional dyspnea and shortness of breath.  He denied chest pain or pressure, nausea, vomiting, sweats, palpitations, dizziness, post nasal drip, orthopnea, etc.  It was shown that he felt somewhat depressed, and his appetite was poor.  

In August 2008, the Veteran underwent a colonoscopy for anemia that showed a large friable endophytic tumor above the cecum.  Results of a biopsy revealed an adenocarcinma for which he underwent surgery.  Postoperatively, he developed atrial fibrillation and congestive heart failure, and evidenced chronic renal failure of unknown etiology, but it was noted that he had hypertension and diabetes mellitus.  The discharge diagnoses were adenocarcinoma of the colon and paroxysmal atrial fibrillation.  A social worker met with the Veteran's family who indicated that a physician advised that he had less than six months to live.  The Veteran was discharged to a nursing home.

September 2008 VA medical records show that the Veteran's family decided against further work up and that he was currently a hospice patient.  He died in November 2008.

In a December 2008 signed statement, the VA physician's assistant who completed the July 2007 aid and attendance report, discussed supra, said that he reviewed the Veteran's local charts and a November 2006 rating decision (that confirmed and continued a 50 percent rating for PTSD).  It was noted that PTSD interfered with the Veteran's critical follow-up treatment and appointments for his colon cancer.  It was also noted that the Veteran's PTSD worsened his hypertension and heart problems. 

In July 2011, a VA psychologist reviewed the Veteran's medical records, including the December 2008 note from the VA physician's assistant and information from the Internet submitted by the appellant (discussed infra).  The psychologist observed that PTSD was not listed as a contributing factor on the Veteran's death certificate and that treatment records show that he endorsed mild to moderate PTSD symtoms.  She said that he did not seek treatment for PTSD until he was 75 years old was married nearly 60 years.  The VA psychologist opined that the Veteran's death was not caused by or a result of PTSD.  According to this VA clinician, it was "highly unlikely that PTSD was a significant contributor to the [V]eteran's death".  She said that "[t]here is no known link to PTSD and [c]ancer".  The VA psychologist further stated that the Veteran lived beyond the average age for a man in the United States at this time.  This psychologist commented that if the Veteran's immune system was compromised, he would likely have not lived to this age.

In a November 2011 medical report, a VA physician noted that his "thorough review of [the Veteran's claims file] to include medical and psychiatric care notes, death certificate, hospital notes and all data presented" led him to conclude that it was not as least likely as not that the Veteran's service-connected PTSD caused or contributed substantially or materially to his cause of death.  The VA examiner explained that the Veteran's cause of death was colon cancer and that PTSD was not mentioned on his death certificate.  It was further noted that the Veteran sought care often and was followed by multiple providers and no note was made of him being resistant to follow up or care.  In addition, the Veteran carefully attended to all his PTSD-related claims that required significant awareness and persistence.  As well, the Veteran had a known medical history toward colon polyps that were precancerous witnessed by low colon resection in the 1990s.

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as malignant tumors, cardio-vascular renal disease, including hypertension, and arteriosclerosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service- connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

The appellant contends that the Veteran's PTSD caused or contributed substantially or materially to his death.

As noted, service treatment records are not referable to complaints or diagnosis of, or treatment for, hypertension, heart, or colon disorders.

Post service, the VA medical records document the Veteran's treatment for colon polyps starting in 1995, with normal colonoscopy findings in 1997.  Hypertension was noted in 1999, occlusion and stenosis of the carotid artery in 2007, and coronary artery disease and congestive heart failure in 2008.

Moreover, according to the November 2011 report, a VA physician concluded that it was not as least likely as not that the Veteran's service-connected PTSD caused or contributed substantially or materially to his cause of death.  The VA examiner explained that the Veteran's cause of death was colon cancer and that PTSD was not mentioned on his death certificate.  It was further noted that the Veteran sought care often and was followed by multiple providers and no note was made of him being resistant to follow up or care.  In addition, this VA physician said that the Veteran carefully attended to all his PTSD-related claims that required significant awareness and persistence.  As well, the Veteran had a known medical history toward colon polyps that were precancerous witnessed by low colon resection in the 1990s. 

Similarly, the VA psychologist, in July 2011, also opined that the Veteran's death was not caused by or a result of PTSD.  She found it "highly unlikely that PTSD was a significant contributor to the [V]eteran's death" and said that "[t]here is no known link to PTSD and [c]ancer".  The VA psychologist stated that the Veteran lived beyond the average age for a man in the United States at this time.  The clinician said that if the Veteran's immune system was compromised, he would likely have not lived to this age.

In support of the claim, a December 2008 written statement from the VA physician's assistant reflects that PTSD interfered with the Veteran's critical follow up treatment and appointments for his colon cancer, and worsened his hypertension and heart problems.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinion is considered probative if it is definitive and supported by detailed rationale.  Id. at 448-9.

The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Id. at 304. 

Where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App.488, 493 (1995).  The Board does, in fact, adopt the opinions of the July and November 2011 VA examiners on which it bases its determination that service connection for the cause of the Veteran's death is not warranted. 

Since the opinions of the VA physician and psychologist were based on a review of the pertinent medical history, and were supported by sound rationales, they provide compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical experts provided valid medical analyses to the significant facts of this case in reaching their conclusions.  In other words, the VA physician and psychologist did not only provide data and conclusions, but also provided clear and reasoned analyses, that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295; see also Wray v. Brown, 7 Vet. App. at 493.

The Board therefore places greater weight on the opinions of the VA physician and psychologist, that find that it was less likely as not that the Veteran's service-connected PTSD caused or contributed substantially or materially to his cause of death, than on the December 2008 opinion rendered by the VA physician's assistant to the effect that PTSD interfered with the Veteran's critical follow-up treatment and appointments for his colon cancer and his PTSD worsened his hypertension and heart problems.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinions provided by the VA psychologist and physician who provided the written opinions in July and November 2011, respectively.  These medical personnel had the opportunity to review all the Veteran's medical records regarding the diagnosis of colon cancer, hypertension, and cardiovascular disease.  The VA physician in his November 2011 report explained that the Veteran's cause of death was colon cancer and that PTSD was not mentioned on his death certificate.  The physician noted that the Veteran sought care often and was followed by multiple providers and no note was made of him being resistant to follow up or care.  This VA physician observed that the Veteran carefully attended to all his PTSD-related claims that required significant awareness and persistence.  The VA physician also stated that the Veteran had a known medical history toward colon polyps that were precancerous witnessed by low colon resection in the 1990s.  

Furthermore, the VA psychologist, in her July 2011 report, concluded that the Veteran's death was not caused by or a result of PTSD.  This VA clinician found it "highly unlikely" that PTSD was a significant contributor to the Veteran's death and said that "[t]here is no known link to PTSD and [c]ancer".  The VA psychologist noted that the Veteran lived beyond the average age for a man in the United States at this time.  According to this clinician, if the Veteran's immune system was compromised, he would likely have not lived to this age.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

As to the December 2008 opinion of the VA physician's assistant, who concluded that the Veteran's PTSD interfered with critical follow up treatment and appointments for his colon cancer and worsened his hypertension and heart problems, there were no specific instances cited.  In this respect, the physician noted that the Veteran was prompt with follow-up treatment and there was no note of his being resistant to treatment.  There is nothing in the clinical record supporting a finding that PTSD worsened cardiovascular disability.  The opinion by the physician's assistant is unsupported by a medical rationale or specific instances illustrating how PTSD either caused or contributed significantly to the cause of the Veteran's death.  

The Board is persuaded that the opinions of the VA physician and psychologist are most persuasive in that these clinicians reviewed all the Veteran's medical records and provided a rationale for their opinions.  See Prejean v. West, Wray v. Brown, supra. 

Thus, the probative and objective medical opinions of record demonstrate that PTSD did not cause or contribute materially or substantially to the Veteran's cause of death.  Although the Veteran was noted to have PTSD, the VA physician expressly stated that the Veteran sought care often and was followed by multiple providers and no note was made of him being resistant to follow up or care.  The VA physician also observed that the Veteran carefully attended to all his PTSD-related claims that required significant awareness and persistence.  Additionally, the VA psychologist stated that the Veteran lived beyond the average age for a man in the United States at this time.  She explained that if the Veteran's immune system was compromised, he would likely have not lived to this age.  Thus, the appellant's argument that the Veteran's PTSD caused or materially contributed to his hypertension, and heart problems fails. 

The VA physician's assistant said that the Veteran's PTSD interfered with his critical follow up treatment and appointments for his colon cancer and worsened his heart and hypertension problems.  However, the VA physician specifically noted that the Veteran sought care often and was followed by multiple providers and no note was made of him being resistant to follow up or care.  The VA physician said that the Veteran carefully attended to all his PTSD-related claims that required significant awareness and persistence.  As well, the Veteran had a known medical history toward colon polyps that were precancerous witnessed by low colon resection in the 1990s.  Thus the opinion of the VA physician's assistant is tenuous and based in part on what might have been present, but has not been demonstrated in the record.  The VA physician's assistant assumes facts not in evidence, and his opinion is not accorded great weight by the Board. 

Therefore, the opinion of the VA physician's assistant is accorded less weight than that of the VA examiners.  In short, a clear preponderance of the evidence is against a finding that the Veteran's PTSD caused or contributed substantially or materially to his cause of death.

The record also contains medical literature from research organizations and Trends in Immunology via the Internet submitted by the appellant in March 2009 in support of her claim that generally describes the impact of stress on medical conditions.  An article entitled "Higher Abnormal Leukocyte and Lymphocyte Counts 20 years after Exposure to Severe Stress: Research and Clinical Applications" by Joseph A. Boscarino, PhD, MPH,  and Jeani Chang, MPH, from the Center for Outcomes Measurement and Performance Assessment, Merck-Medco Managed Care, L.L.C., Montvale, New Jersey, and the Outcomes Research Department, Catholic Health Initiatives, Louisville, Kentucky, discusses that research suggests that individuals with PTSD are more likely to develop medical conditions and other stress-related psychiatric disorders.  

An article entitled "How stress influences the immune response" by David A. Padgett and Ronald Glaser, Trends in Immunology, vol. 24 no. 8 August 2003 pages 444-448, discusses evidence that the magnitude of stress-associated immune dysregulation is large enough to have health implications.  It was noted that it was "widely accepted that stressful life events can impact the health of an individual, including immunological health".  (See page 447)

The Board notes, however, that these documents contain no specific findings pertaining to this Veteran's manifestation colon cancer, hypertension, and heart problems, and their relationship, if any, to PTSD.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of the Veteran's colon cancer, hypertension, and heart problems.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, the research organization and journal articles submitted by the appellant were not accompanied by the opinion of any medical expert.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that the colon cancer that caused the Veteran's death is not at least as likely as not related to his military service or to his service-connected PTSD.  Here, the only probative medical opinions of record are against the appellant's claim.  Therefore, while the Board has considered the research organization and journal article information, it is not sufficient to outweigh the opinions of the July and November 2011 VA examiners.

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his military service.  Nevertheless, in this case the appellant has not been shown to have the professional expertise necessary to provide meaningful evidence regarding a causal relationship between the Veteran's death and his active military service, including his service-connected PTSD.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  

The Board finds a lack of competent medical evidence to warrant a favorable decision.  The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, a clear preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


